Filed 11/27/19                                                         Case 19-27396                                                                        Doc 1

  Fill in this information to identify your case:

  United States Bankruptcy Court for the:

  EASTERN DISTRICT OF CALIFORNIA

  Case number (if known)                                                      Chapter      11
                                                                                                                                Check if this an
                                                                                                                                amended filing




 Official Form 201
 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            4/19
 If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
 For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


  1.   Debtor's name                Hendrickson Truck Lines, Inc.

  2.   All other names debtor
       used in the last 8 years
       Include any assumed          FDBA Hendrickson Trucking, Inc.
       names, trade names and
       doing business as names

  3.   Debtor's federal
       Employer Identification      XX-XXXXXXX
       Number (EIN)


  4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                    business

                                    7080 Florin Perkins Road
                                    Sacramento, CA 95828
                                    Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                    Sacramento                                                      Location of principal assets, if different from principal
                                    County                                                          place of business

                                                                                                    Number, Street, City, State & ZIP Code


  5.   Debtor's website (URL)       www.htlines.com


  6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                        Partnership (excluding LLP)
                                        Other. Specify:




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Filed 11/27/19                                                            Case 19-27396                                                                           Doc 1
  Debtor    Hendrickson Truck Lines, Inc.                                                                Case number (if known)
            Name



  7.   Describe debtor's business        A. Check one:
                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                            None of the above

                                         B. Check all that apply
                                            Tax-exempt entity (as described in 26 U.S.C. §501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                            Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                            See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                   4841

  8.   Under which chapter of the        Check one:
       Bankruptcy Code is the
                                            Chapter 7
       debtor filing?
                                            Chapter 9

                                            Chapter 11. Check all that apply:
                                                                   Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                   are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                   business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                   statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                   procedure in 11 U.S.C. § 1116(1)(B).
                                                                   A plan is being filed with this petition.
                                                                   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                                   The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                                   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                            Chapter 12



  9.   Were prior bankruptcy                No.
       cases filed by or against
       the debtor within the last 8         Yes.
       years?
                                                               Eastern District of
       If more than 2 cases, attach a                          California,
       separate list.                               District   Sacramento Division          When       6/19/15                    Case number   15-24947 - See Attch "A
                                                    District                                When                                  Case number


  10. Are any bankruptcy cases              No
      pending or being filed by a
      business partner or an                Yes.
      affiliate of the debtor?
       List all cases. If more than 1,
       attach a separate list                       Debtor                                                                    Relationship
                                                    District                                When                              Case number, if known




  Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
Filed 11/27/19                                                           Case 19-27396                                                                               Doc 1
  Debtor   Hendrickson Truck Lines, Inc.                                                             Case number (if known)
           Name



  11. Why is the case filed in    Check all that apply:
      this district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                           preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                           A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

  12. Does the debtor own or          No
      have possession of any
      real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                      Yes.
      property that needs
      immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                  It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                 What is the hazard?
                                                  It needs to be physically secured or protected from the weather.
                                                  It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                 livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                  Other
                                               Where is the property?
                                                                                Number, Street, City, State & ZIP Code
                                               Is the property insured?
                                                  No
                                                  Yes.    Insurance agency
                                                          Contact name
                                                          Phone



           Statistical and administrative information

  13. Debtor's estimation of      .         Check one:
      available funds
                                               Funds will be available for distribution to unsecured creditors.
                                               After any administrative expenses are paid, no funds will be available to unsecured creditors.

  14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
      creditors                                                                        5001-10,000                                 50,001-100,000
                                      50-99
                                      100-199                                          10,001-25,000                               More than100,000
                                      200-999

  15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                      $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                      $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                      $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


  16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                      $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                      $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                      $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




  Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Filed 11/27/19                                                         Case 19-27396                                                                             Doc 1
  Debtor    Hendrickson Truck Lines, Inc.                                                            Case number (if known)
            Name



            Request for Relief, Declaration, and Signatures

  WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
             imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

  17. Declaration and signature
      of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
      representative of debtor
                                   I have been authorized to file this petition on behalf of the debtor.

                                   I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                   I declare under penalty of perjury that the foregoing is true and correct.

                                   Executed on      November 27, 2019
                                                    MM / DD / YYYY


                               X    /s/ Alban Lang                                                          Alban Lang
                                   Signature of authorized representative of debtor                         Printed name

                                           Chief Financial Officer and Vice
                                   Title   President




                               X   /s/ Gabriel E. Liberman                                                   Date November 27, 2019
  18. Signature of attorney
                                   Signature of attorney for debtor                                               MM / DD / YYYY

                                   Gabriel E. Liberman
                                   Printed name

                                   Law Offices of Gabriel Liberman, APC
                                   Firm name

                                   2033 Howe Ave., STE 140
                                   Sacramento, CA 95825
                                   Number, Street, City, State & ZIP Code


                                   Contact phone     916-485-1111                  Email address      attorney@4851111.com

                                   303010 CA
                                   Bar number and State




  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Filed 11/27/19                                        Case 19-27396                                                         Doc 1

     In re   Hendrickson Truck Lines, Inc.                                            Case No.
                                                              Debtor(s)



                                             FORM 1. VOLUNTARY PETITION
                                                        Attachment A


    Additional disclosure regarding voluntary petition, question no. 9:
    Were prior bankruptcy cases filed by or against the debtor within the last 8 years?

    On June 19, 2015, Hendrickson Trucking, Inc., FEIN: XX-XXXXXXX, filed for bankruptcy protection in the
    Eastern District of California, Sacramento Division, case no. 2015-24947-B-11 (the "Prior Case").

    On February 20, 2017, the Court entered its order [ECF No. 477] confirming Hendrickson Trucking, Inc.'s
    chapter 11 plan of reorganization (the "Plan"). Pursuant to the terms of the Plan, Hendrickson Trucking Inc.
    transferred all of its assets and liabilities, including the Plan's obligations to Hendrickson Truck Lines, Inc., the
    Debtor in this current case. A formal assignment of assets and assumption of liabilities was executed and
    attached to the Plan as Exhibit C. (See Plan, page 35-36).
Filed 11/27/19   Case 19-27396   Doc 1
Filed 11/27/19                                                                   Case 19-27396                                                                                            Doc 1


   Fill in this information to identify the case:
   Debtor name Hendrickson Truck Lines, Inc.
   United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                  CALIFORNIA
   Case number (if known):                                                                                                                              amended filing




  Official Form 204
  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
  Are Not Insiders                                                                           12/15

  A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
  debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
  include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
  among the holders of the 20 largest unsecured claims.

   Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
   complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
   including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                    professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                    and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                    contracts)                                                 partially secured          of collateral or setoff
   California State                                               International Fuel                                                                                        $82,216.26
   Board of                                                       Tax Agreement
   Equalization                                                   from 2007-2009
   Account Information
   Group, MIC 29
   P.O. Box 942879
   Sacramento, CA
   94279
   Daimler Chrysler                                               Deficiency                                                                                              $200,533.38
   Financial Services                                             balance on 17
   Americas LLC                                                   leased tractors
   P.O. Box 2993                                                  returned in 2011
   Milwaukee, WI
   53201
   Employment                                                     Payroll taxes from                                                                                      $461,370.16
   Development                                                    2008-2015
   Department
   Bankruptcy Group,
   MIC 92E
   P.O. Box 826880
   Sacramento, CA
   94280
   Internal Revenue                                               941 & 940 taxes                                                                                         $240,219.66
   Service                                                        and penalties
   P.O. Box 7346                                                  from 2010-2013
   Philadelphia, PA
   19101-7346
   Kaiser Foundational                                            Employee Health                                                                                         $132,890.00
   Health Plan, Inc.                                              Benefits
   File 50016
   Los Angeles, CA
   90074
   Oregon Department                                              Road Use Tax                                                                                            $438,167.87
   of Transportation                                              from 2008-2015
   Collection Unit
   550 Capitol St - NE
   Salem, OR
   97301-2530

  Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

  Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Filed 11/27/19                                                                   Case 19-27396                                                                                            Doc 1


   Debtor    Hendrickson Truck Lines, Inc.                                                                      Case number (if known)
             Name

   Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
   complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
   including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                    professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                    and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                    contracts)                                                 partially secured          of collateral or setoff
   Pitney Bowes                                                   Disputed          Disputed                                                                                  $7,500.00
   PO Box 856042                                                  equipment lease
   Louisville, KY 40285                                           that was resolved
                                                                  with upgrade of
                                                                  equipment. Lease
                                                                  agreement no.
                                                                  G086730003
   SYLVIO ST AMAND                                                Balance of                                                                                                $32,850.00
   c/o Fernandez &                                                stipulated Class
   Lauby LLP                                                      Action Settlement
   4590 Allstate Drive                                            case no.
   Riverside, CA 92501                                            CIVDS1617165
   Xerox Financial                                                Leased Kyocera                                               $0.00               Unknown                   Unknown
   Services                                                       8052 Copy
   45 Glover Avenue                                               Machine
   Norwalk, CT 06856




  Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

  Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Filed 11/27/19                           Case 19-27396                   Doc 1
                 Hendrickson Truck Lines, Inc. - - Pg. 1 of 2


        }
        b
        k
        1
        {
        C
        r
        e
        d
        i
        t
        o
        A
        s
        M
        a
        x




                               U.S.D.O.J. - Office of the U.S. Trustee
                               Eastern District of CA / Sacramento
                               Robert T. Matsui U.S. Courthouse
                               501 "I" St., 7th Floor, Room 7-500
                               Sacramento, CA 95814


                               Hendrickson Truck Lines, Inc.
                               7080 Florin Perkins Road
                               Sacramento, CA 95828


                               19th Capital Group, LLC
                               Attn: Legal Dept
                               9702 E. 30th Street
                               Indianapolis, IN 46229


                               California State Board of Equalization
                               Account Information Group, MIC 29
                               P.O. Box 942879
                               Sacramento, CA 94279


                               Ciras, LLC
                               c/o EBC Asset Investment
                               3000 Smoot Road - Ste A
                               Smoot, WV 24977


                               Coleson Investment Companies
                               5428 Watt Avenue
                               North Highlands, CA 95660


                               Coleson Investment Companies LLC
                               1314 Texas Street - Suite 300
                               Houston, TX 77002-3518


                               Daimler Chrysler Financial Services
                               Americas LLC
                               P.O. Box 2993
                               Milwaukee, WI 53201


                               EBC Asset Invest



                               Employment Development Department
                               Bankruptcy Group, MIC 92E
                               P.O. Box 826880
                               Sacramento, CA 94280
Filed 11/27/19                           Case 19-27396                 Doc 1
                 Hendrickson Truck Lines, Inc. - - Pg. 2 of 2



                               Internal Revenue Service
                               P.O. Box 7346
                               Philadelphia, PA 19101-7346


                               Kaiser Foundational Health Plan, Inc.
                               File 50016
                               Los Angeles, CA 90074


                               Oregon Department of Transportation
                               Collection Unit
                               550 Capitol St - NE
                               Salem, OR 97301-2530


                               Pitney Bowes
                               PO Box 856042
                               Louisville, KY 40285


                               SYLVIO ST AMAND
                               c/o Fernandez & Lauby LLP
                               4590 Allstate Drive
                               Riverside, CA 92501


                               Transportation Alliance Bank
                               4185 HARRISON BOULEVARD
                               SUITE 200
                               Ogden, UT 84403


                               Xerox Financial Services
                               45 Glover Avenue
                               Norwalk, CT 06856
Filed 11/27/19                                                                Case 19-27396                                                        Doc 1




                                                                   United States Bankruptcy Court
                                                                         Eastern District of California
     In re      Hendrickson Truck Lines, Inc.                                                                    Case No.
                                                                                       Debtor(s)                 Chapter    11




                                               CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

    Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
    recusal, the undersigned counsel for Hendrickson Truck Lines, Inc. in the above captioned action, certifies that the
    following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
    more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



        None [Check if applicable]




     November 27, 2019                                                    /s/ Gabriel E. Liberman
     Date                                                                 Gabriel E. Liberman
                                                                          Signature of Attorney or Litigant
                                                                          Counsel for Hendrickson Truck Lines, Inc.
                                                                          Law Offices of Gabriel Liberman, APC
                                                                          2033 Howe Ave., STE 140
                                                                          Sacramento, CA 95825
                                                                          916-485-1111 Fax:916-485-1111
                                                                          attorney@4851111.com




    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
